Citation Nr: 0839187	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD), on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over this claim is now with 
the RO in Waco, Texas.

In his April 2005 substantive appeal, the veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the veteran in August 2008, the 
RO informed the veteran of a Board hearing scheduled in 
September 2008.  He failed to appear.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In May 2005, the RO denied the veteran's claim for a TDIU.  
There is no evidence of record of a notice of disagreement or 
substantive appeal from the veteran.

During a September 2005 VA psychiatric examination, the 
examiner indicated that the veteran is currently unemployed.  
The veteran emphasized that his irritability and discomfort 
around people is the cause of his unemployability and 
attributes his unemployment to his PTSD symptoms.  

In view of the above, the Board finds that the record raises 
the possibility of a new claim for a TDIU, which is referred 
to the RO for appropriate action.



FINDING OF FACT

The veteran's PTSD results in mildly depressed mood, sleep 
impairment, occasional nightmares, and flashbacks, but does 
not result in occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
commands, impairment of memory, or impaired abstract 
thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board must evaluate all the evidence 
of record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.

Service connection was established for PTSD in the October 
2004 rating decision on appeal and the current rating of 30 
percent disabling was assigned.  A 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (2008).

Important for this case, a 50 percent evaluation is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The veteran underwent VA examinations as to his PTSD in 
September 2004 and September 2005, with similar results.  
Assessments reported in one or both examinations included 
restricted and/or depressed affect, hypervigilance, logical 
and goal directed answers to questions, some sleep 
impairment, intrusive memories, and a grossly intact thought 
process with no reports of hallucinations or delusions.

During the September 2004 examination, the VA examiner 
reported that "the overall picture is one of an individual 
who had made a fair adjustment since leaving the military, to 
the extent that there were few [gross] indications of 
behavior control problems, subjective unhappiness, or family 
dysfunction."  In addition, the examiner noted that "it is 
at least as likely as not that some of [the veteran's] 
psychosocial impairment is related to his PTSD symptoms, and 
therefore minimally satisfies [the criterion] for PTSD."  

Based on the above, the veteran was given a diagnosis of PTSD 
with minimal psychosocial and occupational impairment, 
providing evidence in support of the claim of service 
connection for PTSD, however, providing evidence against the 
current claim before the Board in that it notes a "minimal" 
impairment.

Included in the September 2004 examination is an assessment 
of the veteran's occupational impairment.  The VA examiner in 
September 2004 indicated that the extent of occupational 
impairment over the past 12 months has been primarily due to 
the veteran's physical condition.  Although the examiner was 
unclear as to the exact degree of occupational impairment due 
to the veteran's PTSD symptoms, he noted that the veteran 
admitted that his symptoms involving his feet are what 
impairs him most.  The examiner also noted that "there does 
appear to be social impairment related to PTSD."  

The Board finds that such a finding provides more evidence 
against this claim, as it indicates the veteran's primary 
problem is not PTSD.  

The September 2005 VA examiner noted that the veteran was not 
currently employed and that the veteran attributed his 
unemployment to his PTSD symptoms.  However, the examiner 
indicated that this is a change from the September 2004 exam 
where the veteran's unemployment was attributed to his foot 
pain.  

The September 2005 examiner indicated that the "patient goes 
out of his way to emphasize that it is not really the foot 
pain that keeps him from working, but rather the irritability 
and discomfort around people."  That the veteran was not 
working at the time of the first examination and during the 
year between examinations, indicates that his change in 
reasoning for any occupational impairment is pure 
speculation.

The veteran has maintained a distant but constant 
relationship with his children.  In September 2004, the 
veteran reported to the VA examiner that he sees his 
daughters at least once a month, and on birthdays and 
holidays.  Furthermore, in September 2005, the veteran 
indicated that he still has "some, but not a lot of contact 
with the children" and that his relationship with them is 
"distant but we get along good."  This suggests that the 
veteran is capable of sustaining social relationships.  

Significantly, the VA examiner from the September 2005 
examination stated that there is "little change in the 
patient['s] condition since the last [VA] examination, which 
took place a year ago."  Though the veteran reported some 
difficulty in concentration, the examiner noted that this 
symptom was not observable upon interview.  Further, the 
examiner opined that given the veteran's ability to read 
about a book a day, significant problems in concentration 
would not be possible.  

In September 2004, a GAF score of 60 was assigned.  In 
September 2005, a GAF score of 55 was assigned, reflecting 
minimal change in functioning.  The examiner from the 
September 2005 examination reported the veteran was mildly 
depressed and had some sleep impairment.  The veteran was 
fully oriented in September 2004 and was oriented times three 
in September 2005.

Extensive VA outpatient treatment records are also associated 
with the claims file.  These records are consistent with the 
September 2004 and September 2005 examination results.  For 
example, in August 2006, a mental health professional noted 
that the veteran was pleasant, calm and cooperative, appeared 
depressed, logical, denied suicidal and homicidal ideations, 
denied visual hallucinations, had flashbacks and nightmares, 
was oriented times two, and had an intact memory.  VA notes 
from October 2007 and February 2008 indicated that the 
veteran was cooperative, had normal speech and affect, was 
mildly depressed, had coherent, logical, and goal-directed 
thought, had intact memory and concentration, and had no 
hallucinations, delusions, or homicidal/suicidal ideations.

However, in January 2004, VA notes indicated that the veteran 
was slightly dirty, but was otherwise dressed and groomed 
appropriately.  Another note reported that the veteran was 
unkempt, untidy, shabbily dressed, and had blunted affect.  
Of note, the veteran reported that he was living in his 
truck.  In May 2004, the VA note indicated that the veteran's 
personal grooming was neglected.  

A VA note from July 2004 indicated that the veteran was 
dressed and groom appropriately.  In February 2005, a VA note 
indicated that the veteran lived in a one bedroom and was no 
longer living in his truck.  The veteran was casually 
dressed.  The examiner from the September 2005 examination 
noted that the veteran was casually dressed and groomed.  
Subsequent VA notes indicated that the veteran was well-
groomed.

The veteran's poor hygiene is not an indication of neglect of 
self-care; rather, it reasonably reflects that the veteran 
was living in a vehicle at that time.  Once the veteran no 
longer lived in his truck, his hygiene was no longer 
problematic.  Based on this history, the Board finds it 
reasonable to conclude that the veteran's living conditions 
caused his previously hygiene, rather than an inability to 
maintain minimal personal hygiene due to his PTSD.  The 
complete lack of attribution of his hygiene deficiency to his 
PTSD by any mental health professional supports this finding.

Finally, assessing the veteran's overall picture of 
functioning and disability indicates that a rating higher 
than 30 percent is not warranted for any period of time.  
According to the examinations from September 2004 and 
September 2005, the veteran does not have, for example, 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech.  He has no reported panic attacks or 
difficulty in understanding complex commands.  There is no 
indication of impaired memory, judgment, or abstract 
thinking.  While the evidence shows that the veteran's mood 
is mildly depressed, there is no evidence of a disturbance of 
motivation and mood.  That the veteran temporarily displayed 
an unkempt appearance, is not so severe as to cause 
occupational or social impairment.  The veteran has sustained 
relationships with his children although he finds difficulty 
in establishing other social relationships.

In his March 2005 notice of disagreement, the veteran stated 
that his PTSD has affected him "to a point that [he] can no 
longer maintain gainful employment."  This raises the issue 
of whether extraschedular consideration is warranted.  Thus, 
the Board will examine whether the veteran's disability on 
appeal warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

The veteran contends that his PTSD has affected him to a 
point where he has considerable occupational impairment.  The 
rating schedule specifically contemplates occupational 
impairment in the criteria for evaluating PTSD, and the 
assigned evaluations have been based on such impairment.  The 
rating schedule is therefore adequate to evaluate the 
veteran's disability.

Accordingly, the Board finds that the rating schedule 
adequately corresponds to the symptomatology and severity of 
the veteran's PTSD disability under Diagnostic Code 9411, as 
discussed above.  The first criterion of the Thun analysis is 
not satisfied and the Board finds that referral for an 
extraschedular rating is not warranted.  

The Board does not find evidence that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence of record, from the day the veteran filed the claim 
to the present, supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

All evidence of record shows that the veteran's PTSD is 
appropriately evaluated at a disability rating of 30 percent.  
The Board finds that the veteran's statements regarding his 
condition are outweighed by the VA examinations and the post-
service medical record, which is found to provide, overall, 
evidence against this claim.  While the veteran has some 
problems associated with his PTSD, this is the basis for the 
30 percent evaluation.  

The preponderance of the evidence of record is against 
assigning a rating higher than a 30 percent disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23, 353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the veteran is challenging the initial evaluation 
assigned for PTSD.  There has been no "increased rating 
claim."  Rather, there has been only one claim as to the 
veteran's PTSD, the original claim in which the veteran 
sought to establish service connection and receive 
compensation for this disability.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The VCAA duty to notify was mostly satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all three notice elements. The April 2004 letter was sent 
prior to the initial RO decision in this matter.  That letter 
informed the veteran of the evidence needed to substantiate 
his claim for service connection and of the veteran's and 
VA's respective duties for obtaining evidence.  

It is acknowledged that the duty to notify with regard to how 
VA assigns disability ratings and effective dates for a claim 
for service connection was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.   Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

The VCAA duty to notify with regard to assignment of 
disability ratings was satisfied subsequent to the initial RO 
decision by way of a letter sent to the veteran in May 2008.  
The letter informed the veteran of what evidence was required 
to substantiate the claim as far as assigning a disability 
rating.  It also provided examples of the types of medical 
and lay evidence that he could submit, or request VA to 
obtain, that are relevant to establishing a disability 
rating.  Of note, is that this letter also provided the 
veteran with the notice specified in Vazquez-Florez.  Hence, 
even though that notice was not required, the veteran was 
provided the notice, which not only complies with the 
requirements of notice for a claim to establish service 
connection, but provides additional and more specific 
information as to assignment of disability ratings.

Although the May 2008 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice with respect to disability 
ratings.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a Supplemental Statement of 
the Case issued in June 2008, after the notice was provided.  
Hence, the timing error was cured.

The Board recognizes that VA did not provide the veteran with 
notice as to how effective dates are assigned and thus, a 
defect in notice remains.  However, not all defects in VCAA 
notice require corrective action.  Rather, the test is 
whether the defect was prejudicial to the veteran, i.e., 
affected the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the RO assigned an effective date for the 
veteran's service connected PTSD of July 29, 2002.  The 
effective date of a grant of service connection is governed 
by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  
38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2) (2008).  

The first claim for service connection for PTSD was received 
by VA on July 29, 2002.  The veteran was separated from 
active service in 1970.  Hence, an effective date earlier 
July 29, 2002 is not available as a matter of law and there 
is no prejudice to the veteran with respect to notice as to 
how VA assigns effective dates.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service treatment 
records and VA outpatient treatment records.  An appropriate 
VA examination was afforded the veteran in September 2005.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


